PER CURIAM.
The final order denying attorney’s fees, insofar as it denies fees sought by Appellant pursuant to section 57.105(2), Florida Statutes, is reversed.
Appellant sought attorney’s fees pursuant to section 57.105, but failed to specify under which subsection he was pleading an entitlement. We recognize that a claim for attorney’s fees must be pled with specificity. Stockman v. Downs, 573 So.2d 835 (Fla.1991). However, the pleadings in the instant case, although not artfully drafted, provided sufficient notice to Appellant that Appellee could be seeking fees pursuant to either subsection of the statute. See Dep’t. of Health and Rehab. Servs. v. Crossdale, 585 So.2d 481 (Fla. 4th DCA 1991); Taylor v. McGregor, 616 So.2d 159 (Fla. 3d DCA 1993). That portion of the order denying fees under section 57.105(1) is affirmed.
DELL, STONE and SHAHOOD, JJ., concur.